Citation Nr: 1531405	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  13-25 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether the reduction of the rating for bilateral hearing loss from 40 percent to 0 percent was proper.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The Veteran served on active duty from July 1958 to July 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board notes that the Veteran originally sought an increased rating for his bilateral hearing loss; however, he withdrew this claim in a February 2011 correspondence.  As such, the Board will only address the propriety of the rating reduction.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran received notice of the proposed reduction of his 40 percent rating for bilateral hearing loss by way of a rating decision and notification letter dated January 2011, and he was notified of his right to submit additional evidence and request a predetermination hearing. 

2.  The proposed reduction for bilateral hearing loss was implemented in a March 2011 rating decision, effective June 1, 2011, and was made in compliance with applicable due process laws and regulations. 

3.  At the time of the March 2011 rating decision implementing the rating reduction, the rating being reduced had been in effect for less than five years, and the medical evidence reflected material improvement in the Veteran's bilateral hearing loss disability under the ordinary conditions of his life. 



CONCLUSION OF LAW

The reduction of the 40 percent rating for bilateral hearing loss to 0 percent was proper.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.102, 3.105(e) & (i), 3.321, 3.344, 4.1, 4.2, 4.3, 4.10, 4.85, 4.86, Diagnostic Code (DC) 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist/Procedural Requirements

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  With respect to the propriety of the reduction in the rating for bilateral hearing loss from 40 to 0 percent, 38 C.F.R. § 3.105(e) sets forth procedural requirements for reductions in disability compensation ratings.  When a reduction is anticipated, the RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  After expiration of the 60 day period, if no hearing is requested, a rating action will be taken to effectuate the reduction based on the evidence of record.  38 C.F.R. § 3.105(e).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires. 38 C.F.R. § 3.105(e), (i)(2)(i).  A reduction is void ab initio if the RO reduces a veteran's disability rating without following these requirements.  See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

In this case, the Board finds that the notice and procedural requirements have been met.  The Veteran was notified of the RO's intent to reduce his bilateral hearing loss rating in a January 2011 rating decision, which was mailed to the Veteran along with a letter informing him that he had 60 days in which to present additional evidence and 30 days to request a predetermination hearing.  See January 2011 Notification Letter.  He did not request a hearing.  The proposed reduction of his rating for his bilateral hearing loss disability was effectuated by a March 2011 rating decision, effective from June 1, 2011, thereby meeting the requirement of a 60 day waiting period between the date of the final action and the effective date of the reduction.  Given the chronology of the processes described above, the Board finds that the RO complied with the procedures for reducing the Veteran's disability rating for his bilateral hearing loss effective June 1, 2011.  38 C.F.R. § 3.105(e), (i).

VA also has a duty to assist the Veteran in the development of the claim.  Relevant to the duty to assist, the Veteran's VA and private medical records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The rating reduction at issue was based on a December 2010 VA audiological examination, and the Veteran was provided with another examination in January 2014.  The Board finds that both examinations are adequate because they both evaluated the nature, extent and severity of his service-connected bilateral hearing loss by conducting appropriate testing, recording or reviewing the Veteran's subjective complaints, and offering opinions as appropriate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  These examinations were conducted by an audiologist, and included the puretone audiometry test and the Maryland CNC test.  Additionally, the examiners recorded the Veteran's subjective complaints concerning his hearing loss and its effect on his daily life.  Therefore, the Board finds that the VA examinations were adequate and met the requirements of Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007)(examiners must report the effect of a veteran's hearing loss and/or tinnitus on his occupational functioning and daily activities).

As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the Board finds that the duty to assist has been fulfilled and the Veteran will not be prejudiced as a result of the Board proceeding to a decision on the merits.

II.  Propriety of Rating Reduction

The Veteran challenges the reduction of his 40 percent rating for bilateral hearing loss to 0 percent.  Having decided that the procedural requirements as set forth in 38 C.F.R. § 3.105 were met, the question to be addressed is whether, given the available evidence, the Veteran's condition improved such that a reduction was warranted.  

The Board notes that the provisions of 38 C.F.R. § 3.344(a), which apply to evaluations in effect for five years or more, are not for application in this case.  Rather, the provisions of 38 C.F.R. § 3.344(c) concerning disabilities that have not stabilized, are applicable.  This regulation provides that reexaminations disclosing improvement will warrant a rating reduction.  In any rating reduction case, not only must it be determined that an improvement in disability has actually occurred, but also that that the improvement in disability actually reflects an improvement in the appellant's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 349 (2000) (noting that VA must review the entire history of the veteran's disability, ascertain whether the evidence reflects an actual change in the disability, and ascertain whether the examination reports reflecting such change are based upon thorough examinations).

Given the findings of the December 2010 VA examination showing actual improvement in the Veteran's bilateral hearing loss disability, the Board finds that the reduction of the Veteran's 40 percent rating to 0 percent was proper.  This finding is further supported by the January 2014 VA examination, which confirmed the propriety of the 0 percent rating.    

In general, disability ratings are based on the average impairment of earning capacity, and are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Rating hearing loss specifically requires a mechanical application of the Rating Schedule, using numeric designations based upon the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  See 38 C.F.R. § 4.85; see also Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  By applying the tables in the Rating Schedule to the veteran's test results, a Roman numeral designation is assigned, ranging from Level I for essentially normal acuity to Level XI for profound deafness.  See 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VI and Table VIA.  These Roman numeral designations are then used to determine the percentage evaluation for hearing impairment by applying Table VII.  See 38 C.F.R. § 4.85, DC 6100, Table VII.  

The current rating criteria includes alternate methods of rating exceptional patterns of hearing loss, as defined in 38 C.F.R. § 4.86.  Under 38 C.F.R. § 4.86, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Also, when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.

Here, the December 2010 VA examination shows actual improvement in the Veteran's bilateral hearing loss disability such that the reduction in his rating from 40 percent to 0 percent was proper.  The Veteran was initially assigned a 40 percent rating based on the findings of a May 2009 VA audiological evaluation, during which he exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
75
90
95
100
LEFT
70
70
75
80
100

The average pure tone threshold from 1000 to 4000 Hertz was 90 decibels in the right ear and 81.25 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 84 percent in the left ear.  During the May 2009 VA examination, the Veteran reported that he had to turn up the sound on the television to hear the dialogue and further reported difficulty understanding voices.  The examiner noted that the effect of the Veteran's disability on his usual occupation was moderate to severe given the amount of hearing loss noted.

In light of these findings, a 40 percent disability rating was for application.  Because the May 2009 VA audiological test results showed pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) of more than 55, the Roman numeral designation for hearing impairment was determined using Table VIa.  See 38 C.F.R. §§ 4.85(c), 4.86(a).  Using Table VIa and applying the values of the May 2009 VA audiological examination to the rating criteria resulted in a numeric designation of Level VIII in the right ear and Level VII in the left ear, which resulted in a 40 percent rating.  See 38 C.F.R. § 4.85, Table VIa & Table VII.  

The December 2010 VA audiological examination upon which the rating reduction was based showed significant improvement in the Veteran's bilateral hearing loss disability.  During this examination, he exhibited pure tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
45
55
65
LEFT
30
30
40
60
65

The average pure tone threshold from 1000 to 4000 Hertz was 50 decibels in the right ear and 48.75 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 96 percent in the left ear.  The examiner described the Veteran's speech recognition performance as excellent in both ears.  During this examination, the Veteran reported hearing but not understanding, recurrent pain and ringing in his ears, having to turn up the volume on the television and telephone and an inability to pass the Department of Transportation physical due to his hearing loss, which caused him to lose his job as a truck driver.  The examiner noted that the effect of the Veteran's disability was occasional difficulty understanding speech when in a noisy environment.   

In January 2014, the Veteran was afforded another VA audiological examination.  An audiogram revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
45
65
70
LEFT
50
35
50
75
80

The average pure tone threshold from 1000 to 4000 Hertz was 52.5 decibels in the right ear and 60 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 94 percent in the left ear.  During this examination, the Veteran reported that the overall functional impairment from his hearing loss was an inability to pass the driving test to obtain his commercial driver's license, which caused him to lose his job as a truck driver.    

In mechanically applying the Rating Schedule tables to the December 2010 and January 2014 VA audiometric test results, the Veteran's level of hearing impairment produces a noncompensable rating.  The audiometric thresholds from these examinations do not meet the exceptional pattern of hearing impairment under 38 C.F.R. § 4.86.  Additionally, neither of the examiners certified that the use of the speech discrimination test was not appropriate for the Veteran.  Therefore, Table VI rather than Table VIa, will be used to determine the numeric designation of hearing impairment.  See 38 C.F.R. § 4.85(c).  

Applying Table VI to the values of the December 2010 audiological examination results in a numeric designation no greater than Level I in the either the right or left ear.  The values of the January 2014 audiological examination support a numeric designation no greater than Level IV in the right ear and no greater than Level II in the left ear.  Application of these levels of hearing impairment to Table VII at 38 C.F.R. § 4.85 produces a noncompensable rating.  
Because the findings of the December 2010 VA audiological examination showed actual improvement in the Veteran's bilateral hearing loss disability, the Board finds that the reduction of the Veteran's 40 percent rating to 0 percent was proper.  This determination is further bolstered by the results of the January 2014 VA audiological examination, which showed that this improved level of hearing loss has continued.

The Veteran contends that his bilateral hearing loss is more severe than currently evaluated, reporting that he was unable to pass the hearing test required for his commercial driver's license.  The Veteran has also reported that his hearing has been gradually changing, and at times he cannot understand conversations in the presence of noise.  See April 2011 Private Medical Record.  Although the Veteran is competent to report the symptoms he experiences, he is not competent to report that his hearing acuity is sufficient to warrant a higher evaluation under VA's tables for rating hearing loss disabilities.  Such an opinion requires medical expertise and testing.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Moreover, his reports alone do not negate the objective medical evidence, which clearly shows an improvement in his audiological test results, and thus an improvement in his bilateral hearing loss disability.  This also occurred under the ordinary conditions of life, as the Veteran's description of the perceived impact of his hearing loss has remained consistent over time.  

The Board also notes that in April 2011, the Veteran submitted records from a private hearing instrument specialist containing audiometric test results; however, it appears that this test was conducted by a hearing instrument specialist, rather than an audiologist as required by 38 C.F.R. § 4.85(a).  It is also unclear whether the private testing included the Maryland CNC speech discrimination test, which is also required by the applicable regulations.  See id.  As such, the Board finds that the private audiometry results are not adequate, and consequently have little probative value on this issue of whether the Veteran's hearing loss disability showed actual improvement.  

In sum, application of the Rating Schedule provisions to the audiometric findings from the December 2010 VA examination, as well as the subsequent January 2014 VA examination, show improvement in the Veteran's hearing acuity which had been maintained under the ordinary condition of life; after the May 2009 evaluation, he has not shown findings consistent with a compensable evaluation.  Thus, the Board finds that the rating reduction from 40 to 0 percent was warranted.  


ORDER

The reduction in rating for bilateral hearing loss from 40 percent to 0 percent disabling was proper, and the appeal is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


